MEMORANDUM **
Appellee United States of America, Office of the U.S. Attorney (“government”) has moved for summary affirmance of the district court’s December 13, 2006 order granting the government’s motion to dismiss the complaint for lack of subject matter jurisdiction. See Campbell v. Redding Med. Ctr., 421 F.3d 817, 820 (9th Cir.2005) (district court’s dismissal for lack of subject matter jurisdiction is reviewed de novo).
A review of the record and the opening brief indicates that the questions raised in this appeal as to the government are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, we summarily affirm the district court’s December 13, 2006 order with respect to the government.
Briefing is complete with respect to the remaining appellees. This case is ready for calendaring.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.